     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 1 of 22 Page ID #:1



 1   Michael F. Ram (SBN 104805)
     mram@forthepeople.com
 2   Marie N. Appel (SBN 187483)
     mappel@forthepeople.com
 3   MORGAN & MORGAN
 4   COMPLEX LITIGATION GROUP
     711 Van Ness Avenue, Suite 500
 5   San Francisco, CA 94102
     Telephone: (415) 358-6913
 6   Facsimile: (415) 358-6293
 7   Ra O. Amen (Pro Hac Vice application pending)
 8   Ramen@forthepeople.com
     201 N. Franklin Street, 7th Floor
 9   Tampa, Florida 33602
     Telephone: (813) 223-5505
10   Facsimile: (813) 223-5402
11   Attorneys for Plaintiffs
12   and the Proposed Class

13
                                IN THE UNITED STATES DISTRICT COURT
14
                                  CENTRAL DISTRICT OF CALIFORNIA
15                                         SOUTHERN DIVISION
16
      DEL OBISPO YOUTH BASEBALL, INC.                Case No.:
17    d/b/a DANA POINT YOUTH BASEBALL,
18    individually and on behalf of all other        CLASS ACTION COMPLAINT
      similarly situated individuals and entities,
19                                                   JURY TRIAL DEMANDED
             Plaintiffs,
20
      v.
21
22    THE AMBASSADOR GROUP LLC d/b/a
      AMBASSADOR CAPTIVE SOLUTIONS;
23    PERFORMANCE INSURANCE
      COMPANY SPC; BRANDON WHITE;
24    GOLDENSTAR SPECIALTY INSURANCE,
      LLC; and DOES 1 through 50,
25
26           Defendants.

27
28
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 2 of 22 Page ID #:2



 1                                         CLASS ACTION COMPLAINT
 2             Plaintiff, Del Obispo Youth Baseball, Inc. d/b/a Dana Point Youth Baseball (“DPYB”), brings
 3   this Class Action Complaint individually and on behalf of all other similarly situated individuals and
 4   entities against The Ambassador Group LLC d/b/a Ambassador Captive Solutions (“Ambassador”);
 5   Performance Insurance Company SPC (“Performance”); Brandon White (“White”); Goldenstar
 6   Specialty Insurance, LLC (“Goldenstar Specialty”); and Does 1 through 50 (collectively, the

 7   “Defendants”) and hereby states as follows:

 8
                                                NATURE OF ACTION
 9
10             1.     Plaintiff asserts this class action individually and on behalf of all other similarly situated
11   individuals and entities against Defendants for their involvement in a scheme to defraud Plaintiff and
12   class members by selling counterfeited and nonexistent insurance policies, which purport to provide
13   general commercial, accident, directors’ and officers’, auto and other types of insurance to Plaintiff and
14   class members, which primarily include youth sports teams, leagues, and athletes throughout the United

15   States.

16             2.     This class action seeks damages and equitable relief under the Racketeer Influenced and

17   Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq. and various state and common law

18   claims.

19                                         JURISDICTION AND VENUE

20             3.     This Court has federal subject matter jurisdiction over Plaintiff’s federal claims pursuant

21   to 28 U.S.C. § 1331 and § 1332(a) as there is diversity of citizenship between the parties and the matter

22   in controversy exceeds $75,000, exclusive of interest and costs, as well as pursuant to the Class Action

23   Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d), as the amount in controversy exceeds the sum of

24   $5,000,000, exclusive of interest and costs, there are more than 100 putative class members, and minimal

25   diversity exists because many putative class members are citizens of a different state than Defendants.

26             4.     This Court has supplemental jurisdiction over Plaintiff’s state and common law claims

27   pursuant to 28 U.S.C. § 1367(a) because they form part of the same case and controversy and derive

28   from a common nucleus of operative facts.

                                                             2
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 3 of 22 Page ID #:3



 1           5.       Venue is proper in this District pursuant to 18 U.S.C. § 1965(a) and 28 U.S.C. §
 2   1391(b)(2) because Defendants conduct their affairs in this District and a substantial part of the events
 3   giving rise to Plaintiff’s claims occurred in this District.
 4           6.       This Court has personal jurisdiction over Defendants as they have purposefully availed
 5   themselves of the forum, have transacted business regularly in the forum, and because the exercise of
 6   jurisdiction in this forum over Defendants would not offend traditional notions of fair play and
 7   substantial justice.
 8                                                     PARTIES
 9           7.       Plaintiff DPYB is a California company with a principal place of business at 32565B

10   Golden Lantern St. #351, Dana Point, California 92629.

11           8.       Defendant Ambassador is a Kentucky limited liability company with a principal place of

12   business at 9700 Park Plaza Avenue, Unit 201, Louisville, Kentucky 40241, and registered to do

13   business in California.

14           9.       Upon information and belief, Defendant Performance Insurance Company SPC is a

15   segregated portfolio company based in the Cayman Islands which maintains an office in the United

16   States at 9700 Park Plaza Avenue, Unit 201, Louisville, Kentucky 40241.

17                 a) Upon information and belief, Goldenstar Holdings Company SP (“Goldenstar Holdings”)

18                    is a segregated portfolio of Performance Insurance Company SPC based in the Cayman

19                    Islands.

20           10.      Upon information and belief, Defendant Brandon White is a Kentucky resident.

21           11.      Upon information and belief, Defendant Goldenstar Specialty Insurance, LLC (formerly

22   known as Goldenstar Underwriting Company, LLC) is a Pennsylvania limited liability company with a

23   principal place of business at 1315 Walnut Street, Suite 1101, Philadelphia, Pennsylvania 19107.

24
25                                            BACKGROUND FACTS

26           Plaintiff Dana Point Youth Baseball

27           12.      DPYB is a nonprofit organization that has provided the means for community youth in

28   South Orange County to develop qualities and attributes through baseball since 1968. DPYB boundaries

                                                            3
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 4 of 22 Page ID #:4



 1   include the cities of Dana Point, San Juan Capistrano, San Clemente, Laguna Niguel and Laguna Beach
 2   but welcomes players from all cities.
 3          13.     DPYB is a member of the larger PONY Baseball, Inc. nonprofit organization (“PONY
 4   National”).
 5          14.     PONY National, which stands for Protect Our Nation’s Youth, was formed in 1951 and
 6   consisted of only six teams when founded. Currently, more than 500,000 players (stretching across over
 7   4,000 leagues throughout the United States and over 40 countries world-wide) participate in the PONY
 8   organization annually.
 9          15.     Membership in PONY National is open to children and young adults from ages 4 to 23.
10          The Scheme to Defraud Plaintiff and Class Members
11          16.     Defendants are part of a nationwide, association-in-fact enterprise that has existed and
12   operated for at least the last ten years. The purpose and actions of the enterprise was the
13   misappropriation and/or theft of premium dollars from youth sports teams, leagues, and athletes
14   throughout the United States by selling counterfeited and nonexistent “insurance policies” (the
15   “Counterfeited Policies”), which purport to provide accident, health, and other insurance primarily to
16   these youth sports teams, leagues, and athletes (the “Scheme”). The “Counterfeited Policies” include all

17   counterfeited and nonexistent “insurance policies” sold to Plaintiff and class members.

18          17.     The Scheme involved supposed accident and health insurance policies that purport to

19   insure hundreds (and maybe thousands) of sports teams and leagues throughout the United States, and an

20   exponentially larger number of individual athletes. Some of the Counterfeited Policies are for combat

21   sports and football and have million-dollar limits for certain brain injuries.

22          18.     The Scheme also involved Gagliardi Insurance Services, Inc. (“Gagliardi”), which served

23   as the insurance broker in the Scheme selling the Counterfeited Policies to Plaintiff and class members.

24          19.     Gagliardi is a Pennsylvania corporation with a principal place of business at 1010 N.

25   Hancock Street, Philadelphia, Pennsylvania 19123.

26          20.     Upon information and belief, each Defendant was aware of, participated in, planned, or

27   encouraged each act committed for the Scheme’s effectuation.

28

                                                           4
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 5 of 22 Page ID #:5



 1          21.     Plaintiff and class members did not discover that they were defrauded until after
 2   substantial premium payments had been made.
 3          22.     Plaintiff approximates that it paid more than $64,000 to Gagliardi over the course of ten
 4   years for non-existent and forged “insurance coverage.” Plaintiff’s most recent premium payment to
 5   Gagliardi was approximately $8,000.
 6          23.     Upon information and belief, class members have paid considerable premiums for the
 7   Counterfeited Policies to Gagliardi.
 8          24.     Upon information and belief, all Defendants have shared in the revenue and profits

 9   produced by the Scheme.

10          The Relationship between Defendants: Captive Reinsurance

11          25.     The fraud alleged in this Complaint relates to an area of insurance known as “captive

12   reinsurance.” Captive reinsurance programs are complex multi-party arrangements that require

13   specialized expertise and significant underwriting capacity.

14          26.     In short, in a captive reinsurance relationship, a broker (who is not licensed to issue

15   insurance policies) uses several intermediaries to form an indirect relationship with an insurance

16   company (an “Issuing Carrier”). This relationship allows the broker to indirectly issue policies to its

17   customers, act as its own “insurance company,” assume part of the risks, and retain additional profits.

18          27.     In the type of captive reinsurance program here at issue, an insurance broker or other

19   company (the “Broker/Owner”) forms and owns a captive reinsurance company (the “Captive”). The

20   Captive is ultimately responsible for paying some or all of the losses on policies sold by the

21   Broker/Owner.

22          28.     Because Captives are not licensed direct insurers, the Broker/Owner seeks to engage an

23   Issuing Carrier to issue the insurance policies to be resold by the Captive. The apportionment of risk

24   between the Issuing Carrier and the Captive is typically documented in a reinsurance agreement through

25   which the Captive (as the reinsurer) agrees to reimburse the Issuing Carrier for some or all of the losses

26   incurred under the policies.

27          29.     Typically, the Captive pays the Issuing Carrier a fee or commission payment for acting as

28   the Issuing Carrier. In addition, the Captive provides collateral to the Issuing Carrier to secure, among

                                                          5
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 6 of 22 Page ID #:6



 1   other things, the Captive’s obligation to reimburse the Issuing Carrier for any reinsured losses that the
 2   Issuing Carrier incurs.
 3          30.     These complex transactions are often facilitated by a “captive intermediary,” an entity
 4   that assists a Broker/Owner in (1) developing an actuarial model and business plan, (2) forming the
 5   Captive, and—most importantly—(3) identifying an Issuing Carrier to issue the policies to be sold by
 6   the Broker/Owner and reinsured to the Captive. Ambassador is such a captive intermediary, founded by
 7   Brandon White in 2011 in Louisville, Kentucky.
 8          31.     Upon information and belief, Ambassador and/or White created Goldenstar Holdings
 9   Company SP, a cell of Performance, which serves as the Captive for the Scheme.
10          32.     Defendants sold insurance policies under supposed captive reinsurance programs to
11   Plaintiff and class members. However, no Issuing Carrier was engaged by Defendants with respect to
12   the Counterfeited Policies sold to Plaintiff and class members and no actual insurance policies were
13   issued by any Issuing Carrier for the Counterfeited Policies sold to Plaintiff and class members. Instead,
14   Defendants forged documents that misled Plaintiff and class members into believing that Issuing
15   Carriers had issued actual policies in connection with the Counterfeited Policies sold to Plaintiff and
16   class members.
17          33.     Upon information and belief, Ambassador and White forged or caused the forgery of the
18   Counterfeited Policies, which led Plaintiff and class members into believing that Issuing Carriers had
19   issued policies in connection with the Counterfeited Policies sold to Plaintiff and class members.
20          34.     Upon information and belief, Defendants forged and used the attached “Quota Share
21   Reinsurance Agreement” that purports to be entered into among Issuing Carrier State National Company
22   and Defendant Performance Insurance Company SPC effective July 1, 2019. (See Ex. A.) While this
23   document is purportedly signed by “David Cleff” as “EVP” for State National Company, upon
24   information and belief, Mr. Cleff did not sign this document, and State National Company did not
25   authorize anyone to agree to the terms set forth in this document. Upon information and belief, the
26   signature on this document is a forgery.
27          35.     Upon information and belief, at no time has State National Company (1) been an Issuing
28   Carrier for the Scheme, (2) received premiums, fees or other compensation in connection with the

                                                          6
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 7 of 22 Page ID #:7



 1   Scheme, (3) signed any agreements in connection with the Scheme, (or) provided Ambassador with a
 2   quote for this or any other program.
 3           36.     Upon information and belief, numerous insurance policies and certificates have been
 4   issued at the direction of Ambassador and White in connection with the Scheme bearing forged State
 5   National Company marks.
 6           37.     For years, Plaintiff and class members made premium payments to Defendants on the
 7   Counterfeited Policies believing that such monies (or a portion thereof) were remitted to the supposed
 8   Issuing Carrier. However, Defendants never remitted any monies to any Issuing Carrier. Instead,
 9   Defendants stole all such premium payments from Plaintiff and class members.
10           38.     Upon information and belief, Goldenstar Specialty has provided services to Gagliardi and
11   Goldenstar Holdings in connection with issuing, distributing, or administering the Counterfeited Policies
12   that Gagliardi and/or Goldenstar Holdings sold.
13           Gagliardi Marketed Its Insurance Products to Plaintiff as a Complete Insurance Solution
14           39.     Upon information and belief, Gagliardi purposefully associated itself with national sports
15   leagues to market itself to and attracts clients.
16           40.     Gagliardi advertised its “insurance products” specifically on PONY National’s website

17   stating that, “For over three decades, Gagliardi has been the Official Insurance Provider for PONY

18   Baseball/Softball. Gagliardi is pleased to provide a complete insurance package highlighted by the

19   discounted medical rates we provide for our PONY registered teams and organizations. Our simple

20   application provides you with an insurance plan that includes coverage and limits to protect all facets of

21   your PONY organization. By purchasing both Liability and Medical coverage, not only will you meet

22   the requirements of PONY Baseball/Softball; you will meet the requirements of all major youth baseball

23   and softball organizations.” (See Exs. B-C.)

24           41.     Gagliardi’s statements on the PONY National’s website were untrue in that: (1) Gagliardi

25   did not provide a “complete insurance package”; (2) the coverage did not protect PONY organizations;

26   and (3) liability and medical insurance together provided by Gagliardi did not meet the requirements of

27   PONY Baseball/Softball.

28

                                                          7
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 8 of 22 Page ID #:8



 1           42.      It was through Gagliardi’s relationship with PONY National that Plaintiff became aware
 2   of Gagliardi, and eventually purchased the Counterfeited Policies.
 3
 4           The Misrepresentations
 5           43.      Gagliardi knowingly or negligently made several misrepresentations to Plaintiff about the
 6   Counterfeited Policies, which Gagliardi asserted provided accident and health insurance to Plaintiff (the
 7   “Misrepresentations”).
 8           44.      Several of the Misrepresentations came in the form of documents that Gagliardi sent to
 9   Plaintiff:
10                 a) On or about February 6, 2018, Gagliardi sent to Plaintiff a Certificate of Liability

11                    Insurance (under policy numbers PK201800012200, EX201800000958, BAP 640000,

12                    and BAP 650000 for the period of 01/21/2018 to 01/21/2019), which falsely represented

13                    to provide accident and health insurance with a policy limit of $4,000,000 to Plaintiff

14                    issued by New York Marine & General Insurance (NAIC# 16608) and Starr Indemnity

15                    & Liability Company (NAIC# 38318). (See Ex. D.) Upon information and belief, no

16                    such policy was issued by New York Marine & General Insurance or Starr Indemnity &

17                    Liability Company.

18                 b) On or about January of 2019, Gagliardi sent to Plaintiff an Accident Insurance Coverage

19                    Summary (under policy number GAH040001 for the period of 01/21/2019 to

20                    01/21/2020), which falsely represented to provide accident and health insurance to

21                    Plaintiff, including a $10,000 maximum benefit for “ACCIDENTAL DEATH AND

22                    DISMEMBERMENT” and $500,000 maximum benefit for “ACCIDENT MEDICAL

23                    AND DENTAL EXPENSE”. (See Ex. E.) Upon information and belief, no such policy

24                    was issued by an Issuing Carrier.

25                 c) On or about January 25, 2019, Gagliardi sent to Plaintiff a Certificate of Liability
                      Insurance (under policy numbers GSL2019040001, GSX2019040001, GSL2019040001,
26
                      GAH040001 for the period of 01/21/2019 to 01/21/2020), which falsely represented to
27
                      provide accident and health insurance to Plaintiff issued by Lexington Insurance
28

                                                           8
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 9 of 22 Page ID #:9



 1               Company (NAIC# 19437). (See Ex. F.) Upon information and belief, no such policy
 2               was issued by Lexington Insurance Company.
 3            d) On or about January 17, 2020, Gagliardi sent to Plaintiff a Certificate of Liability

 4               Insurance (under policy numbers GSL2020110204, GSX2020110204, GSL2020110204,

 5               GAH110204 for the period of 01/21/2020 to 01/21/2021), which falsely represented to

 6               provide accident and health insurance to Plaintiff issued by State National Insurance

 7               Company (NAIC# 12831) and National Specialty Insurance Company (NAIC# 22608).

 8               (See Ex. G.) No such policy was issued by State National Insurance Company or

 9               National Specialty Insurance Company.

10            e) On or about January of 2019, Gagliardi sent to Plaintiff documentation for Directors &

11               Officers insurance (under policy number EPP9712261 for the period of 01/21/2019 to

12               01/21/2020), which falsely represented to provide a limit of liability of $1,000,000. (See

13               Ex. H.) Upon information and belief, no such policy was issued by an Issuing Carrier.

14            f) On or about January of 2020, Gagliardi sent to Plaintiff documentation for Directors &

15               Officers insurance (under policy number EPP9712261 for the period of 01/21/2020 to

16               01/21/2021), which falsely represented to provide a limit of liability of $1,000,000. (See

17               Ex. I.) No such policy was issued by an Issuing Carrier.

18            g) On or about January 17, 2019, Gagliardi sent to Plaintiff a Certificate of Liability

19               Insurance (under policy number EPP9712261 for the period of 01/21/2019 to

20               01/21/2020), which falsely represented to provide Directors & Officers insurance to

21               Plaintiff issued by Great American Insurance Company (NAIC# 16691) with a policy

22               limit of liability of $1,000,000. (See Ex. J.) Upon information and belief, no such

23               policy was issued by Great American Insurance Company.

24            h) On or about January 17, 2020, Gagliardi sent to Plaintiff a Certificate of Liability

25               Insurance (under policy number EPP9712261 for the period of 01/21/2020 to

26               01/21/2021), which falsely represented to provide Directors & Officers insurance to

27               Plaintiff issued by Great American Insurance Company (NAIC# 16691) with a policy

28

                                                      9
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 10 of 22 Page ID #:10



 1                    limit of liability of $1,000,000. (See Ex. K.) No such policy was issued by Great
 2                    American Insurance Company.
 3                 i) Over the course of the Scheme, Gagliardi sent several claim forms and claim instruction
 4                    documents to Plaintiff with full knowledge that no insurance policy was ever issued to
 5                    cover any claim submitted under the forged and non-existent “insurance policies.” (See
 6                    Exs. L-N.)
 7           45.     Upon information and belief, all Defendants were aware of, encouraged, and actively
 8    participated in Gagliardi’s Misrepresentations to Plaintiff.

 9           46.     Upon information and belief, Gagliardi made misrepresentations to all class members

10    (the “Class Misrepresentations”) that were similar to the Misrepresentations.

11           47.     Upon information and belief, all Defendants were aware of, encouraged, and actively

12    participated Gagliardi’s Class Misrepresentations.

13           48.     Gagliardi omitted to inform Plaintiff that the Counterfeited Policies were not backed or

14    issued by any Issuing carrier (the “Omissions”).

15           49.     Upon information and belief, Gagliardi omitted to inform class members that the

16    Counterfeited Policies were not backed or issued by any Issuing carrier (the “Class Omissions”).

             50.     Upon information and belief, all Defendants were aware of, encouraged, and actively
17
      participated Gagliardi’s Class Omissions.
18
19           Discovery of the Scheme

20           51.     On or about October 27, 2020, Gagliardi informed Plaintiff that the insurance policies

21    that Gagliardi provided to Plaintiff were the subject of a federal lawsuit by several Issuing Carriers for

22    Defendants’ unauthorized use of the Issuing Carriers’ mark in the enacting the Scheme (the “Issuing

23    Carrier Suit”). Gagliardi claimed ignorance of the Scheme, and denied any involvement in it.

24           52.     Currently Gagliardi’s website states the following in relation to the Scheme:

25                   “ON OCTOBER 27TH, WE SENT YOU A NOTICE REGARDING INSURANCE

26                   POLICIES THAT GAGLIARDI PROVIDED TO YOU, WHICH ARE THE

27                   SUBJECT OF A FEDERAL COURT LAWSUIT. WE ARE WRITING TO

28                   WITHDRAW THAT LETTER AND REPLACE IT WITH THE ATTACHED

                                                           10
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 11 of 22 Page ID #:11



 1                VERSION, WHICH CLARIFIES THAT STATE NATIONAL NEVER ISSUED
 2                ANY POLICIES TO GAGLIARDI’S CLIENTS.
 3                HELLO GAGLIARDI INSURANCE FAMILY,
 4                TTHE LAST SEVERAL MONTHS HAS BEEN A VERY DIFFICULT AND PAINFUL
 5                PERIOD FOR GAGLIARDI INSURANCE SERVICES, INC. FOR OVER 35 YEARS,
 6                OUR COMPANY HAS ALWAYS TAKEN CARE OF ITS CLIENTS AND INSUREDS

 7                AND WORKED VERY HARD TO PROVIDE BOTH A HIGH-QUALITY

 8                INSURANCE PRODUCT AND EXCEPTIONAL SERVICE. UNFORTUNATELY,

 9                RECENT EVENTS, WHICH WERE OUT OF OUR CONTROL, HAVE

10                INTERVENED.

11
12                WE PROVIDED OUR CLIENTS WITH AN INSURANCE POLICY UNDER THE

13                NAME AND AUSPICES OF STATE NATIONAL INSURANCE COMPANY, IN

14                COMBINATION OF OTHER INSURANCE BACKED BY ANOTHER CARRIER. WE

15                WERE PROVIDED WITH FORMAL SIGNED DOCUMENTATION INDICATING

16                THAT STATE NATIONAL HAD AGREED TO PROVIDE ITS POLICIES. WE WERE

                  SHOWN EVIDENCE THAT A PREMIUM HAD BEEN PAID TO STATE NATIONAL
17
                  TO APPROPRIATELY COMPENSATE STATE NATIONAL FOR ITS
18
                  PARTICIPATION AS A FRONT CARRIER. FINALLY, WE WERE GIVEN SPECIFIC
19
                  DIRECTION THAT WE COULD DELIVER POLICIES TO OUR CLIENTS UNDER
20
                  THE STATE NATIONAL NAME BY THE AGENT WHO, WE WERE LED TO
21
                  BELIEVE, HAD THE AUTHORITY TO DO SO.
22
23
                  STATE NATIONAL NEVER ISSUED POLICIES TO GAGLIARDI’S CLIENTS.
24
                  AFTER GAGLIARDI ISSUED POLICIES FOR OVER A YEAR WITHOUT ANY
25
                  NOTIFICATION OF ANY PROBLEMS, STATE NATIONAL SENT A FORMAL
26
                  DEMAND TO US AND OTHERS TO IMMEDIATELY STOP USING ITS NAME
27
                  AND POLICIES. IT CLAIMED THAT THE SIGNATURE OF THE STATE
28

                                              11
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 12 of 22 Page ID #:12



 1                NATIONAL AUTHORIZED REPRESENTATIVE ON THE DOCUMENTATION
 2                PROVIDED TO US WAS FORGED AND THAT IT NEVER RECEIVED ANY
 3                PREMIUM PAYMENT. IT IS NOW THE SUBJECT OF A FEDERAL LAWSUIT OF
 4                WHICH WE ARE A PART.
 5
 6                AN ORDER HAS BEEN ENTERED IN THE FEDERAL LAWSUIT THAT THE
 7                INSURANCE POLICIES AND CERTIFICATES BEARING STATE NATIONAL’S
 8                NAME ARE NOT EFFECTIVE AND THERE IS NO COVERAGE FROM STATE
 9                NATIONAL UNDER THE POLICIES AND CERTIFICATES. AS A RESULT OF THE
10                LAWSUIT AND THE CLAIMS OF STATE NATIONAL, THE CLAIMS PROGRAM

11                HAS BEEN INTERRUPTED. WE CANNOT RETURN ANY PREMIUMS WITHOUT

12                EXPRESS APPROVAL OF STATE NATIONAL AND THE COURT. WE ARE

13                WORKING VERY DILIGENTLY TO MAKE SURE CLAIMS CAN PAID IN THE

14                ORDINARY COURSE, BUT THAT PROCESS HAS NOT YET BEEN FULLY

15                REESTABLISHED.

16
17                WE SINCERELY REGRET WHAT HAS OCCURRED AND ARE EXAMINING OUR

18                OPTIONS AS TO HOW TO PROCEED.

19
20                FOR ALL CLAIMS, PLEASE SEND INFO TO

21                SALES@GSPORTSINSURANCE.COM

22
23                IF YOU ARE LOOKING TO PURCHASE A NEW POLICY OR ARE

                  RENEWING COVERAGE, PLEASE CONTACT OUR FRIENDS AT O2 SPORTS
24
                  INSURANCE AND THEY WILL BE HAPPY TO HELP, PLEASE ASK FOR
25
                  KANDACE KALIN AT:”
26
27
                  (See Ex. O, https://www.gsportsinsurance.com/, last accessed on January 26, 2021.)
28

                                                     12
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 13 of 22 Page ID #:13



 1            Defendants’ Judicial Admissions and Lack of Ownership of their Misconduct
 2            53.      In their response to the Issuing Carrier Suit, Defendants Ambassador and White state that
 3    they are willing “take 100% of the total liability of all claims into the insurance program.” (See Ex. P at
 4    1 (Preamble).)
 5            54.      However, downplaying the seriousness of the allegations of the Issuing Carrier Suit,
 6    Ambassador and White characterize the issue as a simple “business dispute over whether or not the

 7    captive insurance programs at issue had permission to use State National’s name on policy documents”

 8    and claim that they are “unaware of any damages that have resulted to State National flowing from the

 9    captive insurance programs.” (See id.)

10            55.      Similarly, Gagliardi, in its response to the Issuing Carrier Suit, severely downplays the

11    seriousness of the suit stating that:

12                  [This dispute] is not about money, or fraud, or counterfeiting. It is about whether or

13                  not, for about a one-year period, these captives, Goldenstar in particular, had

14                  permission to use Lexington’s name on the policies, with everyone understanding

15                  that the captives would take 100% of all of the liability. It is, therefore, a contract

16                  dispute.

17    (See Ex. Q at 1 (Preamble).)

18            56.      Upon information and belief, no Defendant has yet to produce a signed contract with any

19    Issuing Carrier in the Issuing Carrier Suit evidencing (1) the formation of a contract between any

20    Defendant and an Issuing Carrier with regards to the Scheme or (2) a foundation for the belief that such

21    a contract was formed.

22            57.      Upon information and belief, no Defendant has yet to produce any official documentation

23    from an Issuing Carrier in the Issuing Carrier Suit evidencing (1) the formation of a contract between

24    any Defendant and an Issuing Carrier with regards to the Scheme or (2) a foundation for the belief that

25    such a contract was formed.

26            58.      Further, Defendants have failed to make any effort to offer restitution to Plaintiff or class

27    members with regards to the Scheme.

28

                                                            13
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 14 of 22 Page ID #:14



 1                                           CLASS ACTION ALLEGATIONS
 2           59.     Pursuant to Federal Rules of Civil Procedure 23(b)(2), (b)(3), and (c)(4), Plaintiff seeks
 3    certification of the following nationwide Class (the “Class” or the “Nationwide Class”):
 4                   All purchasers of an insurance policy bounded by Gagliardi
 5                   Insurance Services, Inc. that made such purchase in the United
 6                   States on or after January 1, 2011 (the “Class Period”).
 7           60.     Pursuant to Federal Rules of Civil Procedure 23(b)(2), (b)(3) and (c)(4), Plaintiff seeks
 8    certification of state claims in the alternative to the nationwide claims on behalf of a subclass for the
 9    State of California (the “California Class”), defined as follows:
10                   All purchasers of an insurance policy bounded by Gagliardi

11                   Insurance Services, Inc. that made such purchase in the State of

12                   California on or after January 1, 2011.

13           61.     Excluded from the Classes are Defendants; any parent, affiliate, or subsidiary of any

14    Defendant; any entity in which any Defendant has a controlling interest; any Defendant’s officers or

15    directors; or any successor or assign of any Defendant. Also excluded are any Judge or court personnel

16    assigned to this case and members of their immediate families.

17           62.     Plaintiff hereby reserves the right to amend or modify the class definitions with greater

18    specificity or division after having had an opportunity to conduct discovery.

19           63.     Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the Class is so

20    numerous that joinder of all members is impracticable. While Plaintiff does not know the exact number

21    of the members of the Class, Plaintiff believes the Class contains approximately thousands of members,

22    and the California Class contains approximately hundreds of members. Class members may be

23    identified through objective means, including through Defendants’ records. Class members may be

24    notified of the pendency of this action by recognized, Court-approved notice dissemination methods,

25    which may include U.S. mail, electronic mail, internet postings, social media, and/or published notice.

26           64.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule 23(a)(2) and
      with 23(b)(3)’s predominance requirements, this action involves common questions of law and fact as to
27
28

                                                           14
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 15 of 22 Page ID #:15



 1    all members of the Class, which predominate over any questions affecting individual members of the
 2    Class. Such questions of law and fact common to the Class include, but are not limited to:
 3                 a.       Whether Defendants violated the federal RICO statute, by engaging in a pattern of
 4                          fraud in connection with the sale of the Counterfeited Policies, including:

 5                            i. Whether Defendants committed one or more instances of mail fraud within the

 6                               meaning of 18 U.S.C. §1961(1)(B) and 18 U.S.C. §1341; and

 7                           ii. Whether Defendants committed one or more instances of wire fraud within the

 8                               meaning of 18 U.S.C. §1961(1)(B) and 18 U.S.C. §1343.

 9                 b.       Whether Defendants had a legal duty to ensure that the information that Defendants

10                          disseminated to Class members was not materially inaccurate or misleading;

11                 c.       Whether documents and statements publicly disseminated by Defendants relating to

12                          their fraudulent “insurance” policies contained materially false and misleading

13                          statements and representations, and/or omitted to state material facts necessary to

14                          make the statements made not false and misleading;

15                 d.       Whether Defendants acted willfully, recklessly, or negligently in disseminating

16                          materially false or misleading information, or omitting to state and/or in

17                          misrepresenting material facts, in connection with the sale of their fraudulent

18                          “insurance policies”;

19                 e.       Whether Defendants’ conduct, including its failure to act, resulted in or was the

20                          cause-in-fact or proximate cause of Plaintiff’s and Class members’ damages;

21                 f.       Whether Plaintiff and Class members have sustained damages by reason of

22                          Defendants’ misrepresentations and omissions, and the pattern of fraudulent

23                          behavior complained of herein and, if so, the proper measure of such damages; and

24                 g.       Whether Plaintiff and Class members are entitled to relief, including equitable relief.

25           65.        Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with rule 23(a)(3), Plaintiff’s claims are

26    typical of the claims of the members of the Class. Plaintiff purchased counterfeited and nonexistent

27    “insurance policies” from Defendants. Plaintiff’s damages and injuries are akin to other Class members,

28    and Plaintiff seeks relief consistent with the relief of the Class members.

                                                            15
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 16 of 22 Page ID #:16



 1             66.   Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an
 2    adequate representative of the Class because Plaintiff is a member of the Class and is committed to
 3    pursuing this matter against Defendants to obtain relief for the Class. Plaintiff has no conflicts of
 4    interest with Class members. Plaintiff’s Counsel are competent and experienced in litigating consumer
 5    class actions, including insurance matters. Plaintiff intends to vigorously prosecute this case and will
 6    fairly and adequately protect the Class’ interests. Plaintiff’s claims arise out of the same common

 7    course of conduct giving rise to the claims of the other members of the Class. Plaintiff’s interests are

 8    coincident with, and not antagonistic to, those of the other Class members.

 9             67.   Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action is

10    superior to any other available means for the fair and efficient adjudication of this controversy, and no

11    unusual difficulties are likely to be encountered in the management of this class action. The

12    quintessential purpose of the class action mechanism is to permit litigation against wrongdoers even

13    when damages to individual Plaintiff may not be sufficient to justify individual litigation. Here, the

14    damages suffered by Plaintiff and the Class are relatively small compared to the burden and expense

15    required to individually litigate their claims against Defendants, and thus, individual litigation to redress

16    Defendants wrongful conduct would be impracticable. Individual litigation by each Class member

17    would also strain the court system. Individual litigation creates the potential for inconsistent or

18    contradictory judgments and increases the delay and expense to all parties and the court system. By

19    contrast, the class action device presents far fewer management difficulties and provides the benefits of

20    a single adjudication, economies of scale, and comprehensive supervision by a single court.

21             68.   Injunctive and Declaratory Relief. Class certification is also appropriate under Rule

22    23(b)(2) and (c). Defendants, through its uniform conduct, acted or refused to act on grounds generally

23    applicable to the Class as a whole, making injunctive and declaratory relief appropriate to the Class as a

24    whole.

25             69.   Likewise, particular issues under Rule 23(c)(4) are appropriate for certification because

26    such claims present only particular, common issues, the resolution of which would advance the

27    disposition of this matter and the parties’ interests therein. Such particular issues are set forth in

28    Paragraph 64(a)–(g) above.

                                                            16
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 17 of 22 Page ID #:17



 1           70.      Finally, all members of the proposed Class are readily ascertainable. Defendants have
 2    access to information regarding the organizations which purchased their Counterfeited Policies. Using
 3    this information, Class members can be identified and their contact information ascertained for the
 4    purpose of providing notice to the Classes.

 5
                                         FIRST CLAIM FOR RELIEF
 6        Racketeer Influenced and Corrupt Organizations Act pursuant to 18 U.S.C. § 1961 et seq.
         (On behalf of Plaintiff and the Class, or Alternatively, on Behalf of Plaintiff and the California
 7                                                     Class)
 8                                           (Against all Defendants)

 9           71.      Plaintiff and Class members restate and reallege the preceding paragraphs as if fully set

10    forth herein.

11           72.      Plaintiff is a “person” within the meaning of 18 U.S.C. § 1961(3) and 18 U.S.C. §1964(c)

12    and brings this action pursuant to 18 U.S.C. §1962(c).

13           73.      Each of the Defendants is a “person” within the meaning of 18 U.S.C. § 1961(3).

14           74.      The Scheme described in this Complaint is an “enterprise” within the meaning of 18

15    U.S.C. §1961(4).

16           75.      The Scheme involved and affected interstate commerce.

17           76.      Each Defendant’s actions in perpetuating the Scheme involved and affected interstate

18    commerce and/or foreign commerce.

19           77.      Defendants engaged in a pattern of racketeering activity over a period of at least ten

20    years, which involved, among other things, forging the Counterfeited Policies, repeatedly effectuating

21    the sale of the Counterfeited Policies to Plaintiff and potentially thousands of other persons with the

22    false promise that the policies represented valid and legitimate insurance coverage, knowing full well

23    that this promise was false, and that the so-called “insurance” they were selling, was actually

24    nonexistent.

25           78.      Defendants engaged in the Scheme for the purpose of obtaining and depriving Plaintiff

26    and class members of property by deceit.

27           79.      The Scheme includes but is not limited to:

28

                                                          17
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 18 of 22 Page ID #:18



 1               a) One or more instances of mail fraud within the meaning of 18 U.S.C. §1961(1)(B) and 18
 2                    U.S.C. §1341; and
 3               b) One or more instances of wire fraud within the meaning of 18 U.S.C. §1961(1)(B) and 18

 4                    U.S.C. §1343.

 5           80.      Defendants utilized both interstate mail and wires to further the Scheme.

 6           81.      Given the length and duration of the pattern of racketeering activity engaged in, and the

 7    ease with which this same pattern could be continued through other corporate enterprises which, there is

 8    every likelihood that these same individual and corporate Defendants will continue to engage in this

 9    same pattern of fraudulent behavior. Thus, the threat of the continuation of the pattern of racketeering

10    activity complained of herein is both real and substantial.

11           82.      As a result of the Scheme, Plaintiff and Class members have been financially injured by

12    the amount of premium payments made for the Counterfeited Policies to Defendants, plus the value of

13    insurance claims uncovered and unpaid by reason of Defendants’ fraudulent scheme, and consequential

14    damages. Plaintiff and the Class members are further entitled to recover treble damages and attorneys’

15    fees, pursuant to the federal RICO statute.

16                                      SECOND CLAIM FOR RELIEF
                                                    Conversion
17
         (On behalf of Plaintiff and the Class, or Alternatively, on Behalf of Plaintiff and the California
18                                                     Class)
                                             (Against all Defendants)
19
20           83.      Plaintiff and Class members restate and reallege the preceding paragraphs as if fully set

21    forth herein.

22           84.      Plaintiff and Class members have the right to possess the insurance premium payments

23    made to Defendants in exchange for the Counterfeited Policies sold as part of the Scheme (the “Personal

24    Property”).

25           85.      Defendants intentionally interfered with Plaintiff’s and Class members’ Personal

26    Property by effectuating the Scheme.

27           86.      Defendants’ effectuating of the Scheme deprived Plaintiff and Class members of their

28    Personal Property.

                                                          18
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 19 of 22 Page ID #:19



 1           87.      Defendants’ effectuating of the Scheme has caused Plaintiff and Class members damages.
 2           88.      In enacting the Scheme, Defendants acted with oppression, fraud, malice, evil motives,
 3    reckless indifference, and a conscious disregard for the rights of others, making punitive damages
 4    appropriate.

 5                                       THIRD CLAIM FOR RELIEF
 6                                              Unjust Enrichment
         (On behalf of Plaintiff and the Class, or Alternatively, on Behalf of Plaintiff and the California
 7                                                     Class)
                                             (Against all Defendants)
 8
 9           89.      Plaintiff and Class members restate and reallege the preceding paragraphs as if fully set

10    forth herein.

11           90.      In paying insurance premiums for the Counterfeited Policies, Plaintiff and Class members

12    conferred a benefit (the “Benefit”) upon Defendants.

13           91.      Defendants accepted, retained, and appreciated the value of the Benefit.

14           92.      Upon information and belief, all Defendants were aware of the Scheme.

15           93.      Upon information and belief, all Defendants were aware that the Benefit was obtained as

16    the result of the Scheme.

17           94.      The retention of the Benefit by Defendants would be at the expense of Plaintiff and Class

18    Members.

19           95.      The circumstances of the Scheme would make it unjust for Defendants to retain the

20    Benefit Plaintiff and Class members conferred upon Defendants.

21
                                       FOURTH CLAIM FOR RELIEF
22                    Unfair Competition pursuant to Cal. Bus. & Prof. Code § 17200 et seq.
                                (On behalf of Plaintiff and the California Class)
23
                                           (Against all Defendants)
24
25           96.      Plaintiff and Class members restate and reallege the preceding paragraphs as if fully set

26    forth herein.

27           97.      Each Defendant is a “business” as defined by § 17200.

             98.      Defendants, by effectuating the Scheme, engaged in unlawful business acts and practices.
28

                                                          19
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 20 of 22 Page ID #:20



 1           99.      Defendants, by effectuating the Scheme, violated the RICO Act and committed the acts
 2    of conversion and fraud.
 3           100.     Defendants, by effectuating the Scheme, engaged in unfair business acts and practices.
 4           101.     Defendants, by effectuating the Scheme, inflicted upon Plaintiff and Class members

 5    substantial injuries that (a) were not be outweighed by any countervailing benefits to consumers or

 6    competition and (b) Plaintiffs and class members could not reasonably have avoided.

 7
                                         FIFTH CLAIM FOR RELIEF
 8                                                  Negligence
         (On behalf of Plaintiff and the Class, or Alternatively, on Behalf of Plaintiff and the California
 9                                                     Class)
10                                           (Against all Defendants)

11
12           102.     Plaintiff and Class members restate and reallege the preceding paragraphs as if fully set

13    forth herein.

14           103.     Defendants had a legal duty to make and ensure that accurate representations were made

15    to Plaintiff and Class Members regarding the Counterfeited Policies sold under the Scheme.

16           104.     Defendants breached a legal duty in purposefully or negligently making inaccurate

17    representations to Plaintiff and Class Members regarding the Counterfeited Policies sold under the

18    Scheme.
19           105.     Defendants breached a legal duty in purposefully or negligently allowing inaccurate
20    representations to be made to Plaintiff and Class Members regarding the Counterfeited Policies sold
21    under the Scheme.
22           106.     Defendants made, allowed, encouraged, or enabled to be made the Misrepresentations to
23    Plaintiff and Class members.

24           107.     Defendants made, allowed, encouraged, or enabled to be made material

25    misrepresentations to Plaintiff and Class members regarding the Counterfeited Policies sold under the

26    Scheme.

27           108.     Defendants’ Misrepresentations, actions, and omissions caused damages to Plaintiff and

28    Class members.

                                                          20
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 21 of 22 Page ID #:21



 1           109.    Defendants’ actions were the cause-in-fact and proximate cause of Plaintiff’s and Class
 2    Member’s damages.
 3                                            PRAYER FOR RELIEF
 4           WHEREFORE, Plaintiff, on behalf of himself, the Class, and the California Class respectfully
 5    seeks from the Court the following relief:
 6           a.      Certification of the Class;
 7           b.      Appointment of Plaintiff as Class representative and its undersigned counsel as Class
 8                   counsel;
 9           c.      Award Plaintiff and members of the proposed Class compensatory and punitive damages;
10           d.      Award Plaintiff and members of the proposed Class equitable, injunctive and declaratory
11                   relief, including restitution and enjoining Defendant’s perpetuation of the Scheme and
12                   other illegal and unlawful business practices as alleged here;
13           e.      Award Plaintiff and members of the proposed Class pre-judgment and post-judgment
14                   interest as permitted by law;
15           f.      Award Plaintiff and members of the proposed Class reasonable attorney fees and costs of
16                   suit, including expert witness fees; and

17           g.      Award Plaintiff and members of the proposed Class any further relief the Court deems

18                   proper.

19                                                 JURY DEMAND

20           Plaintiff, on behalf of themselves and the Class of all others similarly situated, hereby demand a

21    trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.

22
23                                                          By:     /s/ Michael F. Ram
                                                                    Michael F. Ram
24
25                                                                  Michael F. Ram (SBN 104805)
                                                                    mram@forthepeople.com
26                                                                  Marie N. Appel (SBN 187483)
                                                                    mappel@forthepeople.com
27                                                                  MORGAN & MORGAN
                                                                    COMPLEX LITIGATION GROUP
28                                                                  711 Van Ness Avenue, Suite 500
                                                           21
     Case 8:21-cv-00199-JVS-DFM Document 1 Filed 01/28/21 Page 22 of 22 Page ID #:22



 1                                                   San Francisco, CA 94102
                                                     Telephone: (415) 358-6913
 2                                                   Facsimile: (415) 358-6923
 3                                                   Ra O. Amen (To be admitted Pro Hac Vice)
 4                                                   Ramen@forthepeople.com
                                                     201 N. Franklin Street, 7th Floor
 5                                                   Tampa, Florida 33602
                                                     Telephone: (813) 223-5505
 6                                                   Facsimile: (813) 223-5402
 7                                                   Attorneys for Plaintiffs
                                                     and the Proposed Class
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              22
